Citation Nr: 9912843	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-39 173	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance in 
accordance with 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1941 to November 1943.  
These matters come to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In those decisions, the RO denied entitlement 
to service connection for the cause of the veteran's death 
and entitlement to dependent's educational assistance in 
accordance with 38 U.S.C.A. § Chapter 35.  The appellant, the 
veteran's surviving spouse, has perfected an appeal of that 
decision.  Following the issuance of the statement of the 
case in this appeal, the appellants claims folder was 
transferred to the Houston, Texas RO.

The veteran was found to be permanently and totally disabled 
for non-service-connected pension purposes in July 1980, and 
was entitled to pension benefits at the time of his death.  
In April 1993 he claimed entitlement to special monthly 
pension based on the need for regular aid and attendance, but 
his claim for special monthly pension was not adjudicated 
prior to his death in August 1993.  A claim for compensation 
for the cause of death is deemed a claim for accrued 
benefits.  38 C.F.R. § 3.152(b)(1) (1998).  The issue of the 
veteran's entitlement to special monthly pension, for accrued 
benefits purposes, is referred to the RO for appropriate 
action.  See Shockley v. West, 11 Vet. App. 208, 214 (1998) 
(a claim that is reasonably raised but not yet adjudicated by 
the RO remains pending before the RO).


FINDINGS OF FACT

1.  The veteran died in August 1993.  The immediate cause of 
death was cardiorespiratory arrest.  Conditions leading to 
the immediate cause of death were acute prostatitis, 
bronchopneumonia, and urinary tract infection.  

2.  During the veteran's lifetime, service connection was in 
effect for chronic, right, moderately advanced, arrested 
pulmonary tuberculosis; evaluated as noncompensable since 
January 1961.

3.  There is no competent evidence of a nexus between the 
conditions that caused the veterans death and service.

4.  There is no competent evidence of a nexus between the 
conditions that caused the veteran's death and a service 
connected disease or disability.

5.  The veteran did not have a service connected disability 
that was totally disabling at the time of his death.


CONCLUSIOS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for entitlement to dependent's educational 
assistance in accordance with 38 U.S.C.A. Chapter 35, lacks 
legal merit.  38 C.F.R. § 3.807 (1998).


REASONS AND BASES

Factual Background

At the time of the veteran's death in August 1993, service 
connection had been established for pulmonary tuberculosis, 
chronic, moderately advanced, arrested with residuals of 
peritoneum therapy.

The service-connected tuberculosis was rated as 100 percent 
disabling from November 1943 to January 1952, 50 percent 
disabling from January 1952 to January 1956, 30 percent 
disabling from January 1956 to January 1961, and 
noncompensable from January 1961 through the date of his 
death.  38 C.F.R. § 4.97, Diagnostic Code 6722 (1992).

The medical evidence shows that the veteran was hospitalized 
from 1943 until 1948 for the treatment of active pulmonary 
tuberculosis, which included pneumoperitoneum, and that the 
disease resulted in chronic changes in the lungs.

On VA examination in December 1949, it was reported that the 
veteran had developed a pneumoperitoneum during VA 
hospitalization in January 1947.  On examination, the 
respiratory system was found to be normal.  An X-ray 
examination performed in November 1949, was compared with the 
results of an August 1949, X-ray examination.  There was 
pneumoperitoneum and multiple calcific deposits on the right.  
There was no evidence of cavitation.  There was no evidence 
of infiltration or consolidation in the left lung.  The 
impressions on the X-ray examination were pneumoperitoneum, 
and chronic pulmonary tuberculosis in the right upper lobe, 
apparently arrested.

The veteran underwent VA hospitalization in January and 
February 1951, for investigation of pyuria.  On X-ray 
examination, the diagnosis was pneumoperitoneum with 
tuberculosis of the right lung.  It was commented that 
"tuberculosis was not impressive as far as activity was 
concerned."  A retrograde pyelogram did not show findings 
suggestive of tuberculosis.  The final diagnoses were chronic 
cystitis of undetermined cause, possibly due to tuberculosis; 
treated and improved; and pulmonary tuberculosis arrested, 
treated and improved.  The veteran was discharged having 
achieved maximum hospital benefit; to await the results of 
bacteriologic reports from collected urines.  

In April 1951, the VA hospital reported that all urine 
specimens were negative for acid-fast bacilli.

A VA chest X-ray examination in October 1952, reportedly 
showed no evidence of active disease.

In March 1954, a VA physician reported that the veteran had 
last been seen in June 1953.  The diagnosis had been chronic 
pulmonary tuberculosis, four years.  Sputum smears and 
cultures had been consistently negative.

The veteran was seen at a VA facility in December 1979, with 
complaints of a 15-pound weight loss over the previous three 
months and right upper quadrant pain over the previous year.  
A chest X-ray examination revealed old granulomatous disease 
of the right apex of the lung with no new infiltrates.  A 
tortuous aorta was also noted.

The reports of VA examinations in January 1980, and November 
1982 do not show findings referable to active tuberculosis.

In August 1993, the veteran was admitted to a VA hospital for 
treatment of bronchopneumonia and urinary tract infection.  A 
chest X-ray examination reportedly revealed chronic 
obstructive pulmonary disease.  There was also evidence of 
respiratory acidosis.  Additionally, a pulmonary embolism was 
suspected.  He remained critically ill throughout his 
hospitalization with a poor prognosis reportedly due to his 
multiple medical problems including metastatic carcinoma.  
The veteran ultimately, died during hospitalization.  The 
principal diagnoses were urinary tract infection; rule out 
bronchopneumonia; and cardiorespiratory arrest, rule out 
pulmonary embolism.  Other reported diagnoses were metastatic 
colon carcinoma, Parkinson's disease, high blood pressure, 
tuberculosis by history, chronic obstructive pulmonary 
disease, chronic respiratory acidosis, and abundant 
Escherichia in the urine.

The death certificate shows that the immediate cause of death 
was cardiorespiratory arrest, and that the underlying causes 
of death were acute pancreatitis, bronchopneumonia, and a 
urinary tract infection.  Urinary tract infection was listed 
as the condition that initiated the events leading to death.


Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that there was a 
causal relationship between the service-connected disability 
and the veteran's death, that the service-connected 
disability aided or lent assistance to the production of 
death, or that it combined to cause death.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effect of other disease that causes death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If she has not, her appeal 
must fail and the Board has no duty to further assist her 
with the development of her claim. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology. 
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements must be supported by evidence of record. 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that 
secondary service connection is warranted for a disability 
when that disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

In the instant case, the appellant asserts that pulmonary 
tuberculosis, for which service connection had been granted, 
contributed to cause the veteran's death.  However, as a lay 
person, the appellant would not be competent to express an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, at 93.  

There is no competent medical evidence linking tuberculosis 
to the cause of the veteran's death.  The death certificate 
does not mention tuberculosis, and the terminal hospital 
report notes tuberculosis only by history.  Indeed there were 
no findings referable to active tuberculosis for several 
decades prior to the veteran's death.  There are also no 
competent medical opinions suggesting that tuberculosis 
contributed to the veteran's death.  There is no competent 
medical evidence otherwise linking the reported causes of the 
veteran's death to service.

In the absence of competent evidence of a nexus between the 
causes of the veteran's death and service the claim is not 
well grounded and must be denied.


Chapter 35

Basic eligibility for educational assistance under 38 
U.S.C.A. Chapter 35, exists where the veteran:

(1) Was discharged from service under 
conditions other than dishonorable, or 
died in service; and 

(2) Has a permanent total service-
connected disability; or 

(3) A permanent total service-connected 
disability was in existence at the date 
of the veteran's death; or 

(4) Died as a result of a service-
connected disability; or (if a 
serviceperson) 

(5) Is on active duty as a member of the 
Armed Forces and now is, and, for a 
period of more than 90 days, has been 
listed by the Secretary concerned as 
missing in action, captured in line of 
duty by a hostile force, or forcibly 
detained or interned in line of duty by a 
foreign Government or power. 

(b) Service. Service-connected disability 
or death must have been the result of 
active military, naval, or air service on 
or after April 21, 1898. (Pub. L. 89-358) 
Effective September 30, 1966, educational 
assistance for a child (but not for a 
spouse or surviving spouse) may be 
authorized based on service in the 
Philippine Commonwealth Army or as a 
Philippine Scout as defined in § 3.8(b), 
(c), or (d) of this part. 

38 C.F.R. § 3.807.

The appellant has based her claim of eligibility for Chapter 
35 benefits on a contention that the veteran's death was due 
to a service-connected disease, namely tuberculosis.  
However, the Board has found that the veteran's death was not 
due to a service-connected disease or disability, and has 
denied her claim for service connection for the cause of the 
veteran's death.  The appellant has not contended, nor does 
the evidence show, that the veteran had a permanent total 
service connected disease or disability at the time of his 
death.  His only service connected disability, tuberculosis, 
had been evaluated as noncompensable for many years prior to 
his death, and there is no evidence that it was symptomatic 
during that period. Thus, the appellant does not meet the 
eligibility requirement for Chapter 35 benefits, as outlined 
in 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995).  Therefore, the claim for Chapter 35 
benefits is denied as lacking legal merit.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependent's educational assistance in 
accordance with 38 U.S.C.A. Chapter 35 is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


